WiNslow, J.
I dissent herein because it seems to me that the special verdict is a consistent and complete verdict, which disposes of all the issues in the action. I shall not elaborate my views, but will simply say that after considerable examination and thought I find myself unable to perceive the defects in the verdict which the court finds to-exist. To my mind, it tells a plain and perfectly consistent tale, all the facts of which are supported by sufficient evidence ; and it seems to me that under the law laid down in Jackson v. Bellevieu, 30 Wis. 250, the defendant is entitled to judgment upon the verdict.
By the Court.— The order of the circuit court is affirmed.